DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, 13, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US 5,240,016) (cited in IDS).

    PNG
    media_image1.png
    539
    953
    media_image1.png
    Greyscale
 
Regarding claim 1, Nichols teaches an e-vaping cartridge, comprising: 
a first tube (first tube; see the annotation of fig.4, which defined by lip 24) extending in a longitudinal direction, the first tube defining a first channel (the space of first tube) with a first end and a second end (See fig.4, the space of the first tube has two ends); 
a heater (Heat source 20) traversing a portion of the first end (first end; see the annotation of fig.4) of the first channel (See fig.4,heater source 20 located and traversed at an end of the space of the first tube), the heater (Heat source 20) being configured to heat a pre-vapor formulation to form a vapor (heat source is capable to heat a pre-vapor formulation); and 
a hydrogel (Colloidal system, which including flavor source 300) spaced apart from the second end of the first channel (See fig.4 the Colloidal system, which including flavor source 300 spaced apart from the second end of the space of the first tube), the hydrogel (Colloidal system) being a colloidal dispersion including at least one first flavorant (See col.5, lines 7-25; “… The mixture of the gelling agent with the other components make up what is referred to as a colloidal system where the dispersion phase (or dispersing medium) is the gelling agent and the dispersed phase (or colloid) is comprised of tobacco, aerosol precursor and other flavor agents…”).

Regarding claim 2, Nichols teaches the at least one first flavorant (colloidal system) is configured to release flavors, aromas, or both flavors and aromas into the vapor as the vapor leaves the heater and passes the hydrogel (See the discussion of claim 1, Colloidal system comprises flavor source 300 is capable to release flavors, aromas, or both flavors and aromas into the vapor.)

Regarding claim 3, Nichols teaches the hydrogel further includes a vapor former, water, and a biopolymer, the biopolymer is one of agar, carrageenan, gelatin, sodium alginate, gellan gum, pectin or a combination thereof (See col.3, lines 5-16 “a flavor source is provided. The flavor source is formed from a mixture of a gelling agent with an aerosol precursor, tobacco particles, water, and other flavor agents…In a preferred embodiment the gelling agent comprises agar, pectin, gellan, gelatin or carrageenan.”)

Regarding claim 4, Nichols teaches the biopolymer (Other compositions of gelling agent beside aerosol precursor, water, and tobacco; see col.3, lines 5-7) is included in the hydrogel in an amount ranging from about 0.01% by weight to about 2.0% by weight  (See claims 8-10; the gelling agent comprises from about 1 to about 3 percent by weight agar or pectin.).

Regarding claim 5, Nichols teaches the vapor former is included in the hydrogel in an amount ranging from about 20% by weight to about 90% by weight (See col.11, line 56 “…approximately 47 weight percent glycerin…” wherein glycerin is a vapor former).

Regarding claim 8, Nichols teaches the water is included in the hydrogel in an amount ranging from about 5% by weight to about 40% by weight (See col.11, line 57 “…15 weight percent water…).

Regarding claim 9, Nichols teaches the at least one first flavorant is included in the hydrogel in an amount ranging from about 0.2% by weight to about 15% by weight (See col.11, line 57“…1 weight percent alcohol-based flavor agent…).

Regarding claim 10, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is nicotine-free (see col.4, lines 38-40 “Optionally, conventional flavoring agents may be added to the flavor source, e.g., menthol, oil of peppermint, tobacco extract, nicotine, and other tobacco flavoring agents known to those of skill in the art.” Hence, the nicotine is merely a favor option for the hydrogel, therefore the hydrogel of Nichols may be nicotine-free.)

Regarding claim 11, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is in the form a bead, a flake, a fiber, a thread, a ring, a film, a  (See fig.4, flavor source 300 is in a form of a bead.).

Regarding claim 13, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is adhered to an inner surface of a cavity (cavity; see the annotation of fig.4, which is the space that flavor source 300 located at) (flavor source 300 is fixed to the inner surface of the cavity), the cavity is located downstream of the first channel (the space of first tube) relative to a normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge (See fig.4, the flavor source 300 is downstream of the space of first tube), and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity (See fig.4. the diameter of the space of the first tube is smaller than the diameter of the cavity).

Regarding claim 21, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is in a cavity (cavity; see the annotation of fig.4, which is the space that flavor source 300 located at) (flavor source 300 is fixed to the inner surface of the cavity) located downstream of the first channel relative to normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge (See fig.4, the flavor source 300 is downstream of the space of first tube), and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity (See fig.4. the diameter of the space of the first tube is smaller than the diameter of the cavity).

Regarding claim 23, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is adhered to an inner surface of the cavity (cavity; see the annotation of fig.4, which is the space that flavor source 300 located at) (flavor source 300 is fixed to the inner surface of the cavity)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 5,240,016) (cited in IDS)
Regarding claim 6, Nichols teaches the vapor former includes a diol and glycerin, the diol is propylene glycol. (See col.4, lines 32-37 “The aerosol precursor also serves as a lubricant to facilitate mixing of the components. The preferred aerosol precursor material is glycerin, prefer ably U.S.P. grade glycerin, added in a liquid state containing substantially no water. Other aerosol precursor materials may also be used, such as, propylene glycol, 1,3-butanediol and the like”)
Nichols does not explicitly teach the hydrogel including the diol and glycerin in range of ratios between about 1:4 and 4:1. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to hydrogel including the diol and glycerin in range of ratios between about 1:4 and 4:1, in order to have suitable composition for containing and releasing flavors, since it has been held that discovering an optimum value of a In re Boesch, 617 F. 2d 272,   205 UPSQ 215 (CCPA 1980)

Regarding claim 7, Nichols but does not explicitly teach the hydrogel includes the diol and glycerin in a ratio of about 3:2.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to hydrogel including the diol and glycerin in in a ratio of about 3:2, in order to have suitable composition for containing and releasing flavors, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.        In re Boesch, 617 F. 2d 272,   205 UPSQ 215 (CCPA 1980).

Regarding claim 25, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) further includes a vapor former, water, and a biopolymer (See col.5, lines 7-25; “… The mixture of the gelling agent with the other components make up what is referred to as a colloidal system where the dispersion phase (or dispersing medium) is the gelling agent and the dispersed phase (or colloid) is comprised of tobacco, aerosol precursor and other flavor agents…”); 
the biopolymer is one of agar, carrageenan, gelatin, sodium alginate, gellan gum, pectin, or a combination thereof (See col.3, lines 4-16 “…a mixture of a gelling agent with an aerosol precursor ... water...the gelling agent comprises agar, pectin, gellan, gelatin or carrageenan..."); 
(See col.11, line 56 “…approximately 47 weight percent glycerin…” wherein glycerin is a vapor former); and 
the vapor former includes a diol and glycerin, and the diol is propylene glycol, 1,3-propanediol, or both propylene glycol and 1,3-propanediol. (See col.4, lines 32-37 “The aerosol precursor also serves as a lubricant to facilitate mixing of the components. The preferred aerosol precursor material is glycerin, prefer ably U.S.P. grade glycerin, added in a liquid state containing substantially no water. Other aerosol precursor materials may also be used, such as, propylene glycol, 1,3-butanediol and the like”)
Nichols does not explicitly teach the hydrogel including the diol and glycerin in range of ratios between about 1:4 and 4:1. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to hydrogel including the diol and glycerin in range of ratios between about 1:4 and 4:1, in order to have suitable composition for containing and releasing flavors, since it has been held that discovering an optimum value of a result effective variable in valves only routine skill in the art.        In re Boesch, 617 F. 2d 272,   205 UPSQ 215 (CCPA 1980)

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Chida (US 2009/0235941) (cited in IDS).
Regarding claim 12, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is adhered to an inner surface of a cavity (cavity; see the annotation of fig.4, which is the space that flavor source 300 located at) (flavor source 300 is fixed to the inner surface of the cavity), the cavity is located downstream of the first channel (the space of first tube) relative to a normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge (See fig.4, the flavor source 300 is downstream of the space of first tube), and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity (See fig.4. the diameter of the space of the first tube is smaller than the diameter of the cavity).
Nichols does not explicitly teach the hydrogel is a coating. 
However, Chida teaches an e-vaping device comprising a flavorant (Glucan film 14) in a coating form.
 
    PNG
    media_image2.png
    226
    134
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the flavor source of Nichols with a coating flavorant in an e-vaping deice as taught by Chida, in order for stable tasting of the flavor during smoking stages without requiring the application of external force (para.[0011]).

Regarding claim 24, Nichols does not explicitly teach the hydrogel is in the form a flake, a fiber, a thread, a powder, a granule, or a combination thereof.
However, Chida teaches an e-vaping device comprising a flavorant (Glucan film 14) in a form of flake.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the flavor source of Nichols with a flake flavorant in an e-vaping deice as taught by Chida, in order for stable tasting of the flavor during smoking stages without requiring the application of external force (para.[0011]).

Claims 14-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 5,240,016) in view of Tucker (US 2013/0192623) (cited in IDS).
Regarding claim 14, Nichols does not explicitly teach a reservoir containing the pre-vapor formulation; a wick configured to draw the pre-vapor formulation from the reservoir to the heater via capillary action; wherein the heater is in fluid communication with the wick.
However, Tucker teaches an e-vaping cartridge comprising a reservoir (Reservoir tank 22) containing the pre-vapor formulation; a wick (Wick 28) configured to draw the pre-vapor formulation from the reservoir to the heater via capillary action (See para.[0035]), a heater (Heater 14) is in fluid communication with the wick (Wick 28) (See para.[0035] “The wick 28 preferably comprises at least one filament having a capacity to draw a liquid, more preferably the wick 28 comprises a bundle of filaments which may comprise glass (or ceramic) filaments and most preferably a bundle comprising a group of windings of glass filaments, preferably three of such windings, all which arrangements are capable of drawing liquid via capillary action via interstitial spacings between the filaments”).

    PNG
    media_image3.png
    184
    572
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the heater of e-vaping cartridge of Nichols with a reservoir, a wick, and a coil heater as taught by Tucker, in order to reduce heater performance and aerosol output due to its cooling effect upon the heater during a puff (See para.[0002])

Regarding claim 15, Nichols teaches a second tube (Outer sleeve 22) extending in the longitudinal direction (see fig.4, outer sleeve 22 extending in a longitudinal direction), the second tube (Outer sleeve 22) surrounding the first tube (first tube); 
Nichols does not explicitly teach the reservoir being positioned in an outer annulus between the first tube and the second tube; wherein the heater traverses a portion of the first tube.
However, Tucker teaches an e-vaping cartridge comprising an inner tube (62), and an outer tube (6) extending in the longitudinal direction (See fig.1), the outer tube (6) surrounding the inner tube (62), the reservoir (Reservoir tank 22) being positioned in an (6) and the inner tube (22), wherein the coil heater (Heater 14) traverses a portion of the inner tube (22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to replace/modify the e-vaping cartridge of Nichols with an outer tube surrounding an inner tube, the reservoir being positioned in an outer annulus between the outer tube and the inner tube, and the coil heater traverses a portion of the inner tube as taught by Tucker, in order to reduce heater performance and aerosol output due to its cooling effect upon the heater during a puff (See para.[0002])

Regarding claim 16, Nichols teaches the pre-vapor formulation includes at least one second flavorant, and the at least one second flavorant is the same as the at least one first flavorant (See col.5, lines 7-25; “… The mixture of the gelling agent with the other components make up what is referred to as a colloidal system where the dispersion phase (or dispersing medium) is the gelling agent and the dispersed phase (or colloid) is comprised of tobacco, aerosol precursor and other flavor agents…” The flavorant flavor agent can be comprising more than one the same flavorant. ).

Regarding claim 17, Nichols teaches the pre-vapor formulation includes at least one second flavorant, and the at least one second flavorant is different that the at least one first flavorant (See col.5, lines 7-25; “… The mixture of the gelling agent with the other components make up what is referred to as a colloidal system where the dispersion phase (or dispersing medium) is the gelling agent and the dispersed phase (or colloid) is comprised of tobacco, aerosol precursor and other flavor agents…” The flavor agent can be comprising two or more different flavorant. ).

Regarding claim 18, Nichols teaches the at least one first flavorant is natural, synthetically manufactured or both natural and synthetically manufactured (It is inherent that the first flavorant must be natural or synthetically manufactured.). 

Regarding claim 19, Nichols teaches a plug-space-plug filter (cap 15 and Cap 27) spaced apart from the second end of the first channel (the space of first tube), the hydrogel (Colloidal system, which including flavor source 300) being contained within an open space defined by the plug- space-plug filter (See fig.4, the flavor source 300 contained within the space defined by cap15 and cap 27).

Regarding claim 20, Nichols teaches the plug-space-plug filter (cap 15 and Cap 27)  includes a first plug (cap 15) and a second plug (cap 27), on an upstream end and a downstream end of the plug-space-plug filter(see fig.4 cap 15 and Cap 27 located at two end), respectively, second plug (cap 27) including a low efficiency filter material (col.10, line 16, cap 27 is made from aluminum, which is a low efficiency filler material.).
Nichols does not explicitly teach the first plug including a low efficiency filter material.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify material the cap 15 of Nichols to be the same aluminum material of cap 27 of Nichols, in order to provide a conventional 

Regarding claim 22, Nichols does not explicitly teach the gasket including a nose portion defining a second channel, a third internal diameter of the second channel being smaller than the first internal diameter of the first channel, and the hydrogel being spaced apart from the gasket.
However, Tucker teaches an e-vaping cartridge comprising a gasket (gasket; see the annotation of fig.1) including a nose portion defining a second channel (see fig.1, gasket defines a space, which is the second channel), a third internal diameter of the second channel being smaller than the first internal diameter of a first channel (space of inner tube 22) (see fig.1 the diameter of the space of gasket is smaller than diameter of the space of inner tube 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to replace/modify the e-vaping cartridge of Nichols with an outer tube surrounding an inner tube, the reservoir being positioned in an outer annulus between the outer tube and the inner tube, and the coil heater traverses a portion of the inner tube, a gasket including a nose portion defining a second channel as taught by Tucker, so that the hydrogel being spaced apart from the gasket, in order to reduce heater performance and aerosol output due to its cooling effect upon the heater during a puff (See para.[0002])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,849,358 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because the claimed subject matter of the present application and the subject matter of the U.S. Patent No. 10,849,358 B2 are substantially the same.

Present Application 16/923,597
U.S. Patent No. 10,849,358 B2
1. An e-vaping cartridge, comprising:
a first tube extending in a longitudinal direction, the first tube defining a first channel with a first end and a second end;
a heater traversing a portion of the first end of the first channel, the heater being 
a hydrogel spaced apart from the second end of the first channel, the hydrogel being a colloidal dispersion including at least one first flavorant.

2. The e-vaping cartridge of claim 1, wherein the at least one first flavorant is configured to release flavors, aromas, or both flavors and aromas into the vapor as the vapor leaves the heater and passes the hydrogel.

3. The e-vaping cartridge of claim 1, wherein
the hydrogel further includes a vapor former, water, and a biopolymer; and
the biopolymer is one of agar, carrageenan, gelatin, sodium alginate, gellan gum, pectin, or a combination thereof.


5. The e-vaping cartridge of claim 3, wherein the vapor former is included in the hydrogel in an amount ranging from about 20% by weight to about 90% by weight.

6. The e-vaping cartridge of claim 5, wherein the vapor former includes a diol and glycerin, the hydrogel includes the diol and glycerin in range of ratios between about 1:4 and 4:1, and the diol is propylene glycol, 1,3-propanediol, or both propylene glycol and 1,3-propanediol.

7. The e-vaping cartridge of claim 6, wherein the hydrogel includes the diol and glycerin in a ratio of about 3:2.


9. The e-vaping cartridge of claim 3, wherein the at least one first flavorant is included in the hydrogel in an amount ranging from about 0.2% by weight to about 15% by weight.

10. The e-vaping cartridge of claim 3, wherein the hydrogel is nicotine-free.

11. The e-vaping cartridge of claim 3, wherein the hydrogel is in the form a bead, a flake, a fiber, a thread, a ring, a film, a powder, a granule, or a combination thereof.

12. The e-vaping cartridge of claim 1, wherein the hydrogel is a coating, the coating is adhered to an inner surface of 

13. The e-vaping cartridge of claim 1, wherein the hydrogel is adhered to an inner surface of a cavity, the cavity is located downstream of the first channel relative to a normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge, and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity.

14. The e-vaping cartridge of claim 1, further comprising:

a wick configured to draw the pre-vapor formulation from the reservoir to the heater via capillary action;
wherein the heater is in fluid communication with the wick.

15. The e-vaping cartridge of claim 14, further comprising:
a second tube extending in the longitudinal direction, the second tube surrounding the first tube;
the reservoir being positioned in an outer annulus between the first tube and the second tube;
wherein the heater traverses a portion of the first tube.

16. The e-vaping cartridge of claim 14, wherein the pre-vapor formulation includes at least one second flavorant, and the at least one second flavorant is 

17. The e-vaping cartridge of claim 14, wherein the pre-vapor formulation includes at least one second flavorant, and the at least one second flavorant is different that the at least one first flavorant.

18. The e-vaping cartridge of claim 1, wherein the at least one first flavorant is natural, synthetically manufactured or both natural and synthetically manufactured.

19. The e-vaping cartridge of claim 1, further comprising:
a plug-space-plug filter spaced apart from the second end of the first channel, the hydrogel being contained within an open space defined by the plug-space-plug filter.

20. The e-vaping cartridge of claim 19, wherein the plug-space-plug filter includes a first plug and a second plug, on an upstream end and a downstream end of the plug-space-plug filter, respectively, the first plug and the second plug each including a low efficiency filter material.

21. The e-vaping cartridge of claim 1, wherein the hydrogel is in a cavity located downstream of the first channel relative to normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge, and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity.

22. The e-vaping cartridge of claim 21, further comprising:


23. The e-vaping cartridge of claim 21, wherein the hydrogel is adhered to an inner surface of the cavity.

24. The e-vaping cartridge of claim 1, wherein the hydrogel is in the form a flake, a fiber, a thread, a powder, a granule, or a combination thereof.

25. The e-vaping cartridge of claim 1, wherein
the hydrogel further includes a vapor former, water, and a biopolymer;

the vapor former is included in the hydrogel in an amount ranging from about 20% by weight based on the weight of the hydrogel to about 90% by weight based on the weight of the hydrogel; and
the vapor former includes a diol and glycerin, the hydrogel includes the diol and glycerin in range of ratios between about 1:4 and 4:1, and the diol is propylene glycol, 1,3-propanediol, or both propylene glycol and 1,3-propanediol.

an inner tube extending in a longitudinal direction, the inner tube defining a channel with a first end and a second end;
a heater traversing a portion of the first end of the channel, the heater being 
a hydrogel located in proximity to the second end of the channel, the hydrogel being spaced apart from the heater and the second end of the channel, the hydrogel being a colloidal dispersion including at least a first flavorant that is configured to release flavors, aromas, or both flavors and aromas to the vapor as the vapor leaves the heater and passes the hydrogel,
wherein
the hydrogel further includes a vapor former, water, and a biopolymer, the biopolymer is one of agar, carrageenan, gelatin, sodium alginate, gellan gum, pectin, or a combination thereof,
the vapor former is included in the hydrogel in an amount ranging from about 20% by weight based on the weight of the hydrogel to about 90% by weight based on the weight of the hydrogel, and


2. The e-vaping cartridge of claim 1, wherein the biopolymer is included in an amount ranging from about 0.01% by weight based on the weight of the hydrogel to about 2.0% by weight based on the weight of the hydrogel.

3. The e-vaping cartridge of claim 1, wherein the vapor former is included in the hydrogel in an amount ranging from about 50% by weight based on the weight of the hydrogel to about 80% by weight based on the weight of the hydrogel.

4. The e-vaping cartridge of claim 1, wherein the water is included in the 

5. The e-vaping cartridge of claim 4, wherein the water is included in the hydrogel in an amount ranging from about 10% by weight based on the weight of the hydrogel to about 15% by weight based on the weight of the hydrogel.

6. The e-vaping cartridge of claim 1, wherein the first flavorant is included in the hydrogel in an amount ranging from about 0.2% by weight based on the weight of the hydrogel to about 15% by weight based on the weight of the hydrogel.

7. The e-vaping cartridge of claim 1, wherein the hydrogel includes the diol and glycerin in a ratio of about 3:2.

8. The e-vaping cartridge of claim 1, wherein the first flavorant is natural, synthetically manufactured or both natural and synthetically manufactured.
9. The e-vaping cartridge of claim 1, wherein the first flavorant is one of tobacco flavor, menthol, wintergreen, peppermint, herb flavors, fruit flavors, nut flavors, liquor flavors, roasted, minty, savory, cinnamon, clove, or a combination thereof.

10. The e-vaping cartridge of claim 1, wherein the hydrogel is nicotine-free, ethanol-free or both nicotine-free and ethanol-free.

11. The e-vaping cartridge of claim 1, wherein the hydrogel is in the form a bead, a flake, a fiber, a thread, a ring, a film, a powder, a granule, or a combination thereof.

12. The e-vaping cartridge of claim 1, wherein the hydrogel is ethanol-free.

13. The e-vaping cartridge of claim 1, further comprising:
a reservoir containing the pre-vapor formulation;
a filamentary wick configured to draw the pre-vapor formulation from the reservoir to the heater via capillary action,
wherein the heater is a coil heater in fluid communication with the filamentary wick.

14. The e-vaping cartridge of claim 13, further comprising:
an outer tube extending in the longitudinal direction, the outer tube surrounding the inner tube,
the reservoir being positioned in an outer annulus between the outer tube and the inner tube,


15. The -vaping cartridge of claim 14, wherein the hydrogel is a coating, the coating being located on a portion of an inner surface of the outer tube near the second end of the channel.

16. The e-vaping cartridge of claim 13, wherein the pre-vapor formulation includes a second flavorant the second flavorant being the same as the first flavorant.

17. The -vaping cartridge of claim 13, wherein the pre-vapor formulation includes a second flavorant, the second flavorant being different that the first flavorant in the hydrogel.

18. The e-vaping cartridge of claim 1, further comprising:


19. The e-vaping cartridge of claim 18, wherein the plug-space-plug filter includes a first plug and a second plug, on a respective upstream and downstream end of the plug-space-plug filter, the first plug and the second plug each including a low efficiency filter material.

20. The e-vaping cartridge of claim 1, wherein the hydrogel is in a cavity of the e-vaping cartridge, a first internal diameter of the first end of the channel being smaller than a second, internal diameter of the cavity.

21. The e-vaping cartridge of claim 20 further comprising:


22. The e-vaping cartridge of claim 1, wherein the hydrogel is in the form a flake, a fiber, a thread, a powder, a granule, or a combination thereof.

23. An e-vaping device, comprising:
an outer tube extending in a longitudinal direction; an inner tube extending in the longitudinal direction within the outer tube, the inner tube defining a channel with a first end and a second end; a reservoir configured to contain a pre-vapor formulation; a heater traversing a 

24. A cartridge, comprising:
.


Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,772,352 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because the claimed subject matter of the present application and the subject matter of the U.S. Patent No. 10,772,352 B2 are substantially the same.

Present Application 16/987,692
U.S. Patent No. 10,772,352 B2
1. An e-vaping cartridge, comprising:
a first tube extending in a longitudinal direction, the first tube defining a first channel with a first end and a second end;
a heater traversing a portion of the first end of the first channel, the heater being 
a hydrogel spaced apart from the second end of the first channel, the hydrogel being a colloidal dispersion including at least one first flavorant.

2. The e-vaping cartridge of claim 1, wherein the at least one first flavorant is configured to release flavors, aromas, or both flavors and aromas into the vapor as the vapor leaves the heater and passes the hydrogel.

3. The e-vaping cartridge of claim 1, wherein
the hydrogel further includes a vapor former, water, and a biopolymer; and
the biopolymer is one of agar, carrageenan, gelatin, sodium alginate, gellan gum, pectin, or a combination thereof.


5. The e-vaping cartridge of claim 3, wherein the vapor former is included in the hydrogel in an amount ranging from about 20% by weight to about 90% by weight.

6. The e-vaping cartridge of claim 5, wherein the vapor former includes a diol and glycerin, the hydrogel includes the diol and glycerin in range of ratios between about 1:4 and 4:1, and the diol is propylene glycol, 1,3-propanediol, or both propylene glycol and 1,3-propanediol.

7. The e-vaping cartridge of claim 6, wherein the hydrogel includes the diol and glycerin in a ratio of about 3:2.


9. The e-vaping cartridge of claim 3, wherein the at least one first flavorant is included in the hydrogel in an amount ranging from about 0.2% by weight to about 15% by weight.

10. The e-vaping cartridge of claim 3, wherein the hydrogel is nicotine-free.

11. The e-vaping cartridge of claim 3, wherein the hydrogel is in the form a bead, a flake, a fiber, a thread, a ring, a film, a powder, a granule, or a combination thereof.

12. The e-vaping cartridge of claim 1, wherein the hydrogel is a coating, the coating is adhered to an inner surface of 

13. The e-vaping cartridge of claim 1, wherein the hydrogel is adhered to an inner surface of a cavity, the cavity is located downstream of the first channel relative to a normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge, and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity.

14. The e-vaping cartridge of claim 1, further comprising:

a wick configured to draw the pre-vapor formulation from the reservoir to the heater via capillary action;
wherein the heater is in fluid communication with the wick.

15. The e-vaping cartridge of claim 14, further comprising:
a second tube extending in the longitudinal direction, the second tube surrounding the first tube;
the reservoir being positioned in an outer annulus between the first tube and the second tube;
wherein the heater traverses a portion of the first tube.

16. The e-vaping cartridge of claim 14, wherein the pre-vapor formulation includes at least one second flavorant, and the at least one second flavorant is 

17. The e-vaping cartridge of claim 14, wherein the pre-vapor formulation includes at least one second flavorant, and the at least one second flavorant is different that the at least one first flavorant.

18. The e-vaping cartridge of claim 1, wherein the at least one first flavorant is natural, synthetically manufactured or both natural and synthetically manufactured.

19. The e-vaping cartridge of claim 1, further comprising:
a plug-space-plug filter spaced apart from the second end of the first channel, the hydrogel being contained within an open space defined by the plug-space-plug filter.

20. The e-vaping cartridge of claim 19, wherein the plug-space-plug filter includes a first plug and a second plug, on an upstream end and a downstream end of the plug-space-plug filter, respectively, the first plug and the second plug each including a low efficiency filter material.

21. The e-vaping cartridge of claim 1, wherein the hydrogel is in a cavity located downstream of the first channel relative to normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge, and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity.

22. The e-vaping cartridge of claim 21, further comprising:


23. The e-vaping cartridge of claim 21, wherein the hydrogel is adhered to an inner surface of the cavity.

24. The e-vaping cartridge of claim 1, wherein the hydrogel is in the form a flake, a fiber, a thread, a powder, a granule, or a combination thereof.

25. The e-vaping cartridge of claim 1, wherein
the hydrogel further includes a vapor former, water, and a biopolymer;

the vapor former is included in the hydrogel in an amount ranging from about 20% by weight based on the weight of the hydrogel to about 90% by weight based on the weight of the hydrogel; and
the vapor former includes a diol and glycerin, the hydrogel includes the diol and glycerin in range of ratios between about 1:4 and 4:1, and the diol is propylene glycol, 1,3-propanediol, or both propylene glycol and 1,3-propanediol.

an ethanol-free gel formulation, the ethanol-free gel formulation does not include ethanol, the ethanol-free gel formulation including
a vapor former included in an amount ranging from about 40% by weight based 
water, and
a biopolymer included in an amount ranging from about 0.2% by weight based on the weight of the ethanol-free gel formulation to about 0.4% by weight based on the weight of the ethanol-free gel formulation, the biopolymer including agar, kappa carrageenan, gelatin, sodium alginate, gellan gum, pectin, or any combination thereof; and
a heater configured to heat the ethanol-free gel formulation to form a vapor.

2. The cartridge of claim 1, wherein the vapor former is included in the ethanol-free gel formulation in an amount ranging from about 50% by weight based on the weight of the ethanol-free gel formulation 

3. The cartridge of claim 1, wherein the water is included in the ethanol-free gel formulation in an amount ranging from about 5% by weight based on the weight of the ethanol-free gel formulation to about 40% by weight based on the weight of the ethanol-free gel formulation.

4. The cartridge of claim 3, wherein the water is included in the ethanol-free gel formulation in an amount ranging from about 10% by weight based on the weight of the ethanol-free gel formulation to about 15% by weight based on the weight of the ethanol-free gel formulation.

5. The cartridge of claim 1, wherein the ethanol-free gel formulation further includes a flavorant.



7. The cartridge of claim 5, wherein the flavorant includes a natural flavorant, an artificial flavorant, or both a natural flavorant and an artificial flavorant.

8. The cartridge of claim 5, wherein the flavorant includes a tobacco flavor ingredient, a menthol flavor ingredient, a wintergreen flavor ingredient, a savory flavor ingredient, a spicy flavor ingredient, a cinnamon flavor ingredient, a clove flavor ingredient, a roasted flavor ingredient, a peppermint flavor ingredient, an herb flavor ingredient, a fruit flavor ingredient, a nut flavor ingredient, a liquor 

9. The cartridge of claim 1, wherein the ethanol-free gel formulation further includes nicotine.

10. The cartridge of claim 9, wherein the nicotine is included in the ethanol-free gel formulation in an amount ranging from about 1% to about 10% by weight based on the weight of the ethanol-free gel formulation.

11. The cartridge of claim 10, wherein the nicotine is included in the ethanol-free gel formulation in an amount ranging from about 1.5% to about 4.5% by weight based on the weight of the ethanol-free gel formulation.


the ethanol-free gel formulation includes nicotine in an amount of at least about 3% by weight based on the weight of the ethanol-free gel formulation, and
the ethanol-free gel formulation further includes an acid in an amount ranging from about 0.01% by weight based on the weight of the ethanol-free gel formulation to about 5.0% by weight based on the weight of the ethanol-free gel formulation, the acid includes pyruvic acid, formic acid, oxalic acid, glycolic acid, acetic acid, isovaleric acid, valeric acid, propionic acid, octanoic acid, lactic acid, levulinic acid, sorbic acid, malic acid, tartaric acid, succinic acid, citric acid, benzoic acid, oleic acid, aconitic acid, butyric acid, cinnamic acid, decanoic acid, 3,7-dimethyl-6-octenoic acid, 1-glutamic acid, heptanoic acid, hexanoic acid, 3-hexenoic acid, trans-2-hexenoic acid, isobutyric acid, lauric acid, 2-methylbutyric acid, 2-

13. The cartridge of claim 1, wherein at least a portion of the biopolymer is cross-linkable.

14. The cartridge of claim 1, wherein the ethanol-free gel formulation includes a diol and glycerin, the ethanol-free gel formulation including the diol and glycerin in a range of ratios between about 1:4 and 4:1, the diol including propylene glycol, glycerin, 1,3-propanediol, or any combination thereof.

15. The cartridge of claim 14, wherein the ethanol-free gel formulation includes the diol and glycerin in a ratio of about 3:2.



17. The cartridge of claim 16, wherein the heater is
a wire coil heater contacting a surface of the cylindrical body.

18. An e-vaping device, the e-vaping device comprising:
a first section, the first section including
a reservoir containing an ethanol-free gel formulation, the ethanol-free gel formulation does not include ethanol, the ethanol-free gel formulation including,
a vapor former included in an amount ranging from about 40% by weight based on the weight of the ethanol-free gel formulation to about 90% by weight based on the weight of the ethanol-free gel formulation,
water, and

a heater configured to heat the ethanol-free gel formulation to form a vapor; and
a second section, the second section including
a power supply, the power supply configured to supply electrical power to the heater, and
a control circuitry configured to control a supply of the electrical power to the heater.

19. The e-vaping device of claim 18, wherein the first and second sections include respective interfaces, the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761